DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culling (US 5,194,221), as cited in the IDS dated 9/9/2020 in view of Schlegl et al. (DE 102013216473), hereinafter “Schlegl,” wherein an English machine translation is used and cited herein.
Regarding claim 10 and 19-20, Culling teaches an austenitic steel alloy comprising, by weight, about 23.5% to about 35% chromium, about 7.5% to about 18% nickel, about 0.2% to about 4% manganese, about 0.85% to about 1.4% carbon, about 0.2 to about 2.5% silicon, up to about 0.7% nitrogen, about 0.2% to about 1.8% molybdenum, and a balance of iron and minor impurities, which prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed. Culling does not explicitly state that its austenitic steel alloy is stainless. However, the austenitic steel alloy of Culling may be considered a stainless steel due to its high and overlapping chromium content (Abstract).
Regarding the nickel content, Culling teaches about 7.5% to about 18% nickel, which overlaps with the instantly claimed range of 19-21% nickel. Note that the upper end of the range taught by Culling, about 18% nickel, reasonably includes 19% nickel. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Alternatively, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Culling teaches a steel alloy that has an austenitic microstructure, which is the same microstructure as instantly claimed (col. 3 ln. 1).
Culling teaches that its austenitic steel alloy is suitable for use in high temperature applications such as those involving hot gasses (Abstract, col. 3 ln. 1-5), but is silent as to using its austenitic steel alloy to make a turbocharger kinematic component.
However, Schlegl teaches that austenitic steels having a chromium content of at least 8% by weight may be used to manufacture a bushing element (i.e., turbocharger kinematic component) of a waste gate or variable geometry system of an exhaust gas turbocharger (Abstract, [0007]-[0012]). Note that Culling teaches an austenitic steel having a chromium content of about 23.5 wt. % to about 35 wt. %, as discussed above (Abstract, col. 3 ln. 1). Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was filed to use the austenitic steel of Culling to manufacture a bushing element (i.e., turbocharger kinematic element) of a waste gate or variable geometry system of an exhaust gas turbocharger, with a reasonable expectation of success, in view of the teachings of Schlegl (Abstract, [0007]-[0012]). The combination of Culling modified by Schlegl obviates the instantly claimed turbocharger kinematic component (recited in claim 10), the turbocharger kinematic component comprising a waste-gate system or variable-geometry system (recited in claim 19), and the turbocharger comprising the turbocharger kinematic component of claim 10 (recited in claim 20).
Regarding claim 11, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, about 23.5% to about 35% chromium (Culling, Abstract), which overlaps with the instantly claimed range of about 24% to about 26% chromium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 13, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, about 0.2 to about 4% manganese (Culling, Abstract), which overlaps with the instantly claimed range of about 1.0% to about 1.5% manganese. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 14, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, about 0.2% to about 1.8% molybdenum (Culling, Abstract), which overlaps with the instantly claimed range of about 0.05% to about 0.3% molybdenum. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 15, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, about 0.2 to about 2.5% silicon (Culling, Abstract), which overlaps with the instantly claimed range of about 1.65% to about 1.75% silicon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 16, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, about 0.85 to about 1.4% carbon (Culling, Abstract), which overlaps with the instantly claimed range of about 1.25% to about 1.35% carbon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As to claim 17, Culling modified by Schlegl teaches wherein the austenitic stainless steel comprises by weight, up to about 0.7% nitrogen (Abstract), which overlaps with the instantly claiemd range of about 0.25% to about 0.35% nitrogen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 18, as discussed in the 35 U.S.C. 112(b) rejection above, note that the claim is being interpreted such that 0 wt. % sulfur and 0 wt. % phosphorus read on the claim. Culling modified by Schlegl teaches a steel alloy with no intentional additions of sulfur and phosphorus, (i.e., 0 wt.% sulfur and 0 wt. % phosphorus or trace impurity amounts of each), which satisfies or overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of copending Application No. 16/140,809 in view of Hayashi et al. (US 2007/0217941), hereinafter “Hayashi.” 
Claims 9-19 of copending Application No. 16/140,809 closely read on instant claims 10-11 and 13-20, except that the claims of the copending application are silent as to the austenitic stainless steel alloy comprising, by weight, about 0.2% to about 0.4% nitrogen (instant claim 9) and about 0.25% to about 0.35% nitrogen (instant claim 17).
However, Hayashi teaches that 0.01-0.5 wt% of N may be added to high-Cr, high-Ni austenitic cast alloys in order to improve properties such as high-temperature strength, ductility, and toughness ([0052]-[0054]). Note that the austenitic stainless steel of claims 9-19 of copending Application No. 16/140,809 has high Cr and Ni contents.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 0.01-0.5 wt% of N to the austenitic stainless steel of claims 9-19 of copending Application No. 16/140,809 in order to improve properties such as high-temperature strength, ductility, and toughness, as taught by Hayashi ([0052]-[0054]).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the currently amended claim 10 reciting a nickel content of 19-21% by weight distinguishes over the Culling (US 5,194,221). Applicant argues that the range taught by Culling of about 7.5% to about 18% nickel (Abstract) is outside of the instantly claimed range of 19-21%. Applicant further argues that that Culling teaches away from containing more than 18% nickel, because it states in col. 4 ln. 5-9 “greater than about 18% nickel results in reduced rupture life.”
In response, Examiner notes that the upper end of the range taught by Culling, about 18% nickel, reasonably includes 19% nickel. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Alternatively, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Culling teaches a steel alloy that has an austenitic microstructure, which is the same microstructure as instantly claimed (col. 3 ln. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734